            Case 3:18-cv-01432-MPS Document 45 Filed 08/19/20 Page 1 of 18



                                UNITED STATES DISTRICT COURT

                                    DISTRICT OF CONNECTICUT

CURTIS JOHNNELL VINES,                                :
     Plaintiff,                                       :
                                                      :
        v.                                            :    Case No. 3:18cv1432(MPS)
                                                      :
KEVIN MCCRYSTAL, ET AL.,                              :
     Defendants.                                      :

            RULING ON DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

        Plaintiff, Curtis Johnnell Vines, 1 initiated this action by filing a civil rights complaint to

assert claims that in April 2017, Physician Assistant McCrystal and Correctional Officers Olivo

and Burrow were deliberately indifferent to his serious knee injury. See Compl., ECF No. 1. 2

Pending before the Court is a motion for summary judgment filed by Officers Olivo and Burrow 3

and a document filed by the plaintiff that has been docketed as a motion to compel. For the

reasons set forth below, the Court will deny the motion to compel and will grant the motion for

summary judgment.


        1  It is evident from the plaintiff’s signature on the complaint and the application to proceed in
forma pauperis that the plaintiff’s middle name is spelled Johnnell rather than Johnell, as he spelled it in
the caption of the complaint. See Compl., ECF No. 1, at 2,9; IFP, ECF No. 2, at 1, 3, 4. Accordingly, the
Court directs the Clerk to edit the docket to reflect the correct spelling of the plaintiff’s middle name as
Johnnell.
        2 The plaintiff was confined at Cheshire Correctional Institution when he filed this action. On

April 20, 2020, he filed a Notice indicating that officials would be discharging him from prison on April
30, 2020 and that his new mailing address would be 16 Jennings Way, Apartment C. See Notice, ECF
No. 24. The Notice does not include the town or city in which the plaintiff resides. State of Connecticut
Department of Correction records reflect that the plaintiff, Inmate No. 264846, is no longer confined in a
prison facility within the Department of Correction. See http//:www.ctinmateinfo.state.ct.us.

        3   It is clear from the affidavits of Correctional Officers Olivo and Burrow filed in support of the
motion for summary judgment that the complaint incorrectly identifies the last name of Officer Olivo as
Olivio and the last name of Officer Burrow as Barrows. See Compl., ECF No. 1, at 2; Olivo Aff., ECF
No. 34-4; Burrow Aff., ECF No. 34-5. Accordingly, the Court directs the Clerk to edit the docket to
reflect the correct spelling of the last names of Officers Olivo and Burrow.
         Case 3:18-cv-01432-MPS Document 45 Filed 08/19/20 Page 2 of 18



I.     Background

       On November 19, 2018, after reviewing the complaint, the Court dismissed the claims

seeking money damages from the defendants in their official capacities for violations of the

plaintiff’s federal constitutional rights and the claims seeking money damages from the

defendants in their individual and official capacities for their negligent conduct pursuant to 28

U.S.C. § 1915A(b)(2); dismissed the request for a declaration that the defendants violated federal

law and the request for a declaration that the defendants’ alleged negligent conduct violated the

plaintiff’s rights under Connecticut law; and dismissed the Eighth and Fourteenth Amendment

claims against Physician Assistant McCrystal in his individual capacity pursuant to 28 U.S.C. §

1915A(b)(1). See Initial Review Order, ECF No. 7, at 12-13. The Court concluded that the

plaintiff had stated plausible Eighth Amendment claims of deliberate indifference to a medical

need against Officers Olivo and Burrows in their individual capacities and permitted the plaintiff

thirty days to file an amended complaint to address the deficiencies in the allegations asserted

against Physician Assistant McCrystal as outlined in the Order. Id. at 13. In response, the

plaintiff filed two Notices with attached exhibits. See ECF Nos. 15, 16.

       On, April 5, 2019, after liberally construing the Notices and exhibits as amended

complaints, the Court dismissed the Eighth Amendment deliberate indifference claim and the

Fourteenth Amendment due process claim asserted against McCrystal in the First Notice and

dismissed the First Amendment retaliation claim and the Eighth Amendment deliberate

indifference claim asserted against McCrystal in the Second Notice pursuant to 28 U.S.C. §

1915A(b)(1). See Order, ECF No. 17. The Court concluded that the case would proceed only as

to the Eighth Amendment deliberate indifference to medical needs claims asserted in the


                                                 2
         Case 3:18-cv-01432-MPS Document 45 Filed 08/19/20 Page 3 of 18



complaint against Correctional Officer Olivo and Correctional Officer Burrow in their individual

capacities. Id.

       On September 30, 2019, Officers Olivo and Burrow filed an answer to the complaint. On

November 4, 2019, Officers Olivo and Burrow moved for summary judgment. In response to the

motion for summary judgment, the plaintiff has filed a memorandum and a motion to compel.

II.    Standard of Review

       When filing a motion for summary judgment, the moving party bears the burden of

demonstrating “that there is no genuine dispute as to any material fact and [that it] is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” if it “might affect the

outcome of the suit under the governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). A factual dispute is genuine “if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Id.

       If a motion for summary judgment is supported by documentary evidence or sworn

affidavits and “demonstrates the absence of a genuine issue of material fact,” the nonmoving

party must do more than vaguely assert the existence of some unspecified disputed material facts

or “rely on conclusory allegations or unsubstantiated speculation.” Robinson v. Concentra

Health Servs., Inc., 781 F.3d 42, 44 (2d Cir. 2015) (citation omitted). Thus, the party opposing

the motion for summary judgment “must come forward with specific evidence demonstrating the

existence of a genuine dispute of material fact.” Id.

       In reviewing the record, the court must “construe the evidence in the light most favorable

to the non-moving party and … draw all reasonable inferences in its favor.” Gary Friedrich

Enters., L.L.C. v. Marvel Characters, Inc., 716 F.3d 302, 312 (2d Cir. 2013) (citation omitted).


                                                  3
         Case 3:18-cv-01432-MPS Document 45 Filed 08/19/20 Page 4 of 18



The court may not, however, “make credibility determinations or weigh the evidence. . . .

[because] [c]redibility determinations, the weighing of the evidence, and the drawing of

legitimate inferences from the facts are jury functions, not those of a judge.” Proctor v.

LeClaire, 846 F.3d 597, 607–08 (2d Cir. 2017) (internal quotation marks and citations omitted).

       Where one party is proceeding pro se, the court reads the pro se party’s papers liberally

and interprets them “to raise the strongest arguments that they suggest.” Willey v. Kirkpatrick,

801 F.3d 51, 62 (2d Cir. 2015) (internal quotation marks and citation omitted). Despite this

liberal interpretation, however, allegations unsupported by admissible evidence “do not create a

material issue of fact” and cannot overcome a properly supported motion for summary judgment.

Weinstock v. Columbia Univ., 224 F.3d 33, 41 (2d Cir. 2000).

II.    Facts

       The relevant facts are taken from the defendants’ Local Rule 56(a)1 Statement (“Defs.’

L.R. 56(a)1”), [ECF No. 34-3], and Attachments A and B, [ECF Nos. 34-4, 34-5], filed in

support of the Local Rule 56(a)1 Statement. Local Rule 56(a)2 requires the party opposing a

motion for summary judgment to file a Local Rule 56(a)2 Statement which contains separately

numbered paragraphs corresponding to the Local Rule 56(a)1 Statement and indicates whether

the opposing party admits or denies the facts set forth by the moving party. See Local Rule

56(a)2(i). The plaintiff did not file a Local Rule 56(a)2 Statement in opposition to the

defendants’ Local Rule 56(a)1 Statement. Accordingly, the facts that are asserted in the Local

Rule 56(a)1 Statement and that have evidentiary support are deemed admitted. See Local Rule

56(a)1 (“Each material fact set forth in the Local Rule 56(a)1 Statement and supported by the

evidence will be deemed admitted (solely for purposes of the motion) unless controverted by the


                                                 4
         Case 3:18-cv-01432-MPS Document 45 Filed 08/19/20 Page 5 of 18



Local Rule 56(a)2 Statement required to be filed and served by the opposing party in accordance

with this Local Rule. . . .”). 4 Because the Complaint, [ECF No. 1], includes a signed and dated

verification stating that the contents are true under penalty of perjury, the Court also considers

the allegations asserted in it that are based on the plaintiff’s personal knowledge. See Patterson

v. County of Oneida, 375 F.3d 206, 219 (2d Cir. 2004) (“[A] verified pleading ... has the effect of

an affidavit and may be relied upon to oppose summary judgment.”).

       On April 4, 2017, at approximately 9:45 a.m., the plaintiff injured his left knee playing

basketball at MacDougall-Walker Correctional Institution (“MacDougall-Walker”). Defs.’ L.R.

56(a)1 ¶¶ 1, 3, Compl. at 28. Officers transported the plaintiff to the medical department in a

wheelchair. Id. ¶ 4; Compl.at 28. Nurse Burns and Physician Assistant McCrystal examined the

plaintiff and noted that his knee was swollen and that he could not bear weight on it. Compl. at

35-36. McCrystal prescribed pain medication, crutches, and ice, referred the plaintiff for an x-

ray of his left knee, and instructed Nurse to wrap the plaintiff’s knee in an ace bandage. Id. ¶¶ 4-

5; Compl. at 6, 35-36. After receiving treatment from Nurse Burns and Physician Assistant

McCrystal, correctional officers escorted the plaintiff back to his cell. Id. ¶ 6.

       That evening, Correctional Officer Olivo was assigned to the plaintiff’s housing unit as a

control officer. Id. ¶¶ 7-8. At some point between 4:30 p.m. and 5:00 p.m., during service of the

dinner meal, the plaintiff approached Officer Olivo in the control booth, informed her that he had

hurt his leg, and asked her to contact the medical department. Id. ¶ 11; Compl. at 6, 17, 19.

Officer Olivo called the medical department to inform a staff member of the plaintiff’s request to

be seen by a medical provider because he had injured his leg. Id. ¶ 12. Officer Olivo learned



       4The   Defendants have filed the notice required by this Court’s rules governing motions
                                                 5
         Case 3:18-cv-01432-MPS Document 45 Filed 08/19/20 Page 6 of 18



that the plaintiff had been treated for his injury earlier that day and was told by the medical

department that “there was nothing else they could do for him[] that evening.” Id. Officer Olivo

related this information to the plaintiff. Id. ¶ 13.

        During the evening of April 4, 2017, Correctional Officer Burrow was assigned to the

plaintiff’s housing unit as a rover. Id. ¶¶ 7-8. Officer Burrow does not remember a specific

conversation involving a request by the plaintiff to be sent to the medical department. Id. ¶ 9.

Pursuant to Department of Correction policy, contact with the medical department regarding an

inmate’s request for treatment is made by the control officer assigned to the inmate’s housing

unit. Id. ¶ 10. As a rover assigned to the plaintiff’s housing unit on April 4, 2017, Officer

Burrow was not responsible for contacting the medical department regarding the plaintiff’s

request to be seen by a medical provider. Id. If the plaintiff had requested that Officer Burrow

contact the medical department, she would have related that request to the control officer.

Burrow Aff. ¶ 6, ECF No. 34-5.

        During the morning of April 5, 2017, a nurse examined the plaintiff. Compl. at 51. At

approximately 9:20 a.m., the plaintiff underwent x-rays of his left knee. Defs.’ L.R. 56(a)1 ¶ 14.

The x-rays reflected a transverse fracture through the upper third of the plaintiff’s left patella.

Compl. at 48-49. At approximately 10:20 a.m., pursuant to an order of a medical provider at

MacDougall-Walker, correctional officers transported the plaintiff to the University of

Connecticut Health Center (“UCONN”) for treatment. Defs.’ L.R. 56(a)1 ¶ 15; Compl. at 26,

42-43, 51. Later that day, a surgeon performed an open reduction and internal fixation of the

plaintiff’s left patella fracture. Compl. at 65-66. The plaintiff remained at UCONN for three



for summary summary judgment filed against self-represented litigants. See ECF No. 34-2.
                                             6
         Case 3:18-cv-01432-MPS Document 45 Filed 08/19/20 Page 7 of 18



days. Id. at 51, 65-66, On April 7, 2017, he returned to MacDougall-Walker and a nurse

admitted him to the infirmary to recover from the surgical repair of his left patella. Id. at 51.

III.   Discussion

       Officers Olivo and Burrow argue that the plaintiff has failed to meet either the objective

or the subjective component of the Eighth Amendment standard. The plaintiff, in an unsigned

memorandum in opposition to the motion for summary judgment, contends that he made both

defendants aware of his painful knee injury and that they failed to take steps to contact the

medical department in order to facilitate the provision of medical treatment for his injury. See

Mem. Opp’n Mot. Summ J., ECF No. 42. As a preliminary matter, the Court will address the

document filed by the plaintiff that is titled “Ammend Summary Judgment” and has been

docketed as a motion to compel. See ECF No. 30.

       A.      Motion to Compel [ECF No. 43]

       The plaintiff seeks the Court’s assistance in conducting further discovery to secure

surgical reports and “an expert opinion” from the surgeon who operated on his fractured patella

at UCONN on April 5, 2017. The plaintiff claims that he has been unable to retrieve these

reports himself because it is his understanding that UCONN will only provide copies of the

reports to attorneys and family members and he has no family members. The plaintiff states that

he needs a copy of the surgical report to determine whether the less-than-twenty-four-hour delay

in receiving further treatment for pain after he initially injured his knee exacerbated the condition

subsequently diagnosed by a physician as a fractured patella. He contends that he had to walk

around during the time period between injuring his knee on April 4, 2017 and his transfer to

UCONN on the morning of April 5, 2017 and suggests that walking around may have caused


                                                  7
           Case 3:18-cv-01432-MPS Document 45 Filed 08/19/20 Page 8 of 18



further damage to his knee.

          The motion is unsigned. Thus, it does not comply with Rule 11(a) of the Federal Rules

of Civil Procedure. Even if the Court were to consider the unsigned motion as having been filed

pursuant to Rule 56(d), Fed. R. Civ. P., it does not meet the requirements of the rule. Rule 56(d)

of the Federal Rules of Civil Procedure provides:

          If a nonmovant shows by affidavit or declaration that, for specified reasons, it
          cannot present facts essential to justify its opposition, the court may:

          (1) defer considering the motion or deny it;

          (2) allow time to obtain affidavits or declarations or to take discovery; or

          (3) issue any other appropriate order.

Rule 56(d), Fed. R. Civ. P. The declaration or affidavit filed in support of a request

under Rule 56(d), must include “‘the nature of the uncompleted discovery; how the facts sought

are reasonably expected to create a genuine issue of material fact; what efforts the affiant has

made to obtain those facts; and why those efforts were unsuccessful.’” Whelehan v. Bank of Am.

Pension Plan for Legacy Companies-Fleet-Traditional Ben., 621 F. App'x 70, 73 (2d Cir. 2015)

(summary order) (quoting Paddington Partners v. Bouchard, 34 F.3d 1132, 1138 (2d Cir.

1994)).

          The plaintiff has not filed a declaration or affidavit to support his contention that he is

unable to present evidence or facts that are “essential to justify [his] opposition” to the

defendants’ motion for summary judgment. In fact, the plaintiff is not sure that any evidence

exists to support his opposition to the motion for summary judgment.

          In its April 5, 2019 Order, the Court set a deadline for the parties to complete discovery

within six months of the date of the order. See ECF No. 17. The plaintiff did not move to extend

                                                     8
         Case 3:18-cv-01432-MPS Document 45 Filed 08/19/20 Page 9 of 18



that deadline and the Court did not otherwise extend the deadline for completion of discovery by

the parties. Furthermore, the Court does not find the plaintiff’s allegation that he was unable to

retrieve copies of the surgeon’s report or contact the surgeon to request a report to be credible.

The plaintiff attached multiple medical records from UCONN to his complaint, including a

discharge summary from his stay at UCONN from April 5-7, 2017, which describes the surgical

procedure that he underwent to repair his fractured patella. See Compl. at 40, 42-47, 50, 65-66.

Moreover, the plaintiff neglects to indicate who he contacted at the Department of Correction or

UCONN to request a copy of the surgical report or when he submitted his request or requests and

does not attach a copy of any letter denying his request or requests to his motion. 5

        Nor has the plaintiff explained how any information in the surgeon’s report would create

a genuine dispute as to a material fact related to his Eighth Amendment claim against the

defendants. Although he contends that he had to walk around during the time period between

injuring his knee on April 4, 2017 and his transfer to UCONN on April 5, 2017 and suggests that

walking around may have caused further damage to his knee, he concedes, and his medical

records reflect, that correctional staff transported him in a wheelchair from the gym to the

medical department after he sustained the injury to his knee and that after examining him,

medical staff members provided him with ice, two ace bandages, and crutches. See id. at 6, 28,

35-36. There are not facts to suggest that the plaintiff did not use the crutches to ambulate and to

refrain from putting any weight on his injured knee. Thus, his claim that he was required to walk

around on his injured knee prior to being transported to UCONN is not supported by the facts in



5
  It is evident from the UCONN website that a patient may seek copies of his or her medical records by
completing and submitting an “Authorization to Obtain and/or Disclose Health Information” form.
Information pertaining to medical records requests, this form, and where the form must be sent or
                                                   9
        Case 3:18-cv-01432-MPS Document 45 Filed 08/19/20 Page 10 of 18



the complaint or exhibits attached to it. Furthermore, the claim asserted against Officers Burrow

and Olivo is not that they forced or required him to walk and put weight on his injured knee but

that they did not facilitate the provision of medical treatment by someone in the medical

department in response to his complaints of knee pain.

        The allegations asserted in the unsigned motion do not permit the Court to conclude that

the plaintiff had insufficient time during the discovery period to request and receive a copy of the

surgeon’s report documenting the procedure performed on his left patella. Nor did the plaintiff

bring to the Court’s attention any difficulty that he might have had in retrieving the report prior

to filing this motion. Furthermore, the plaintiff has not demonstrated that if permitted to proceed

with further discovery, he could uncover material that would create a genuine dispute as to a fact

that is material to his claim against defendants Olivo and Burrow. Thus, he cannot rely on Fed.

R. Civ. P. 56(d) to defeat or further delay summary judgment. The motion seeking to compel or

conduct further discovery is denied.

        B.      Defendants’ Motion for Summary Judgment [ECF No. 34]

        The Eighth Amendment prohibits deliberate indifference to an inmate’s serious medical

need or medical condition by medical staff members as well as correctional staff members. See

Estelle v Gamble, 429 U.S. 97, 104 (1976) (deliberate indifference may be “manifested by prison

doctors in their response to the prisoner's needs or by prison guards in intentionally denying or

delaying access to medical care or intentionally interfering with the treatment once

prescribed”). An inmate must meet two elements to state a claim that a custody official or

medical provider was deliberately indifferent to his medical needs. The objective element


submitted may be found at: https://health.uconn.edu/plan-your-visit/patient-resources - Medical
Records/Health Information Management.
                                                   10
        Case 3:18-cv-01432-MPS Document 45 Filed 08/19/20 Page 11 of 18



requires the inmate to assert facts to demonstrate that his medical need or condition is serious.

Hill v. Curcione, 657 F.3d 116, 122–23 (2d Cir. 2011) (a serious medical need contemplates “a

condition of urgency” such as “one that may produce death, degeneration, or extreme pain”)

(internal quotation marks and citation omitted).

        In determining the seriousness of a medical condition, the Court considers whether “a

reasonable doctor or patient would find [it] important and worthy of comment,” whether the

condition “significantly affects an individual's daily activities,” and whether it causes “chronic

and substantial pain.” Chance v. Armstrong, 143 F.3d 698, 702 (2d Cir. 1998) (internal

quotation marks and citations omitted). If a prisoner alleges “a temporary delay or interruption

in the provision of otherwise adequate medical treatment,” rather than a denial of any treatment

for his or her condition, “it is appropriate to focus on the challenged delay or interruption in

treatment rather than the prisoner's underlying medical condition alone in analyzing whether the

alleged deprivation is, in ‘objective terms, sufficiently serious,’ to support an Eighth Amendment

claim.” Smith v. Carpenter, 316 F.3d 178, 185 (2d Cir. 2003) (emphasis in original) (quoting

Chance, 143 F.3d at 702).

        The second element – deliberate indifference – is subjective. To meet this element, the

inmate must allege that the prison official or medical provider was actually aware that his or her

actions or inactions would cause a substantial risk of serious harm. See Hill, 657 F.3d at 122

(“[T]he official must ‘know[ ] of and disregard[ ] an excessive risk to inmate health or safety; the

official must both be aware of facts from which the inference could be drawn that a substantial risk of

serious harm exists, and he must also draw the inference.’” ) (quoting Farmer v. Brennan, 511 U.S. 825,

837 (1994). Mere negligent or inadvertent conduct, however, does not constitute deliberate

indifference. See Estelle, 429 U.S. at 105-06 (Deliberate indifference requires a greater showing
                                                11
        Case 3:18-cv-01432-MPS Document 45 Filed 08/19/20 Page 12 of 18



than simply “an inadvertent failure to provide adequate medical care” or “negligen [ce] in

diagnosing or treating a medical condition.”).

               1.      Objective Element

       The plaintiff’s claim against Officers Olivo and Burrow is one of a temporary delay in

the provision of treatment in response to his complaints that the injury to his knee caused him

pain during the evening and night of April 4, 2017. Because the plaintiff has alleged a delay in

medical treatment, the court examines examine both the seriousness of the plaintiff’s underlying

medical condition and the harm caused by any unreasonable delay in facilitating treatment for

the pain caused by the delay. See Smith, 316 F.3d at 185.

       Officers Olivo and Burrow do not contest that the plaintiff suffered a serious injury to his

knee. Rather, they contend that the delay in addressing the pain that he suffered during the

evening and night of April 4, 2017 did not cause a serious risk of harm to his health or

exacerbate the underlying injury to his knee. The parties do not dispute that neither Officer

Olivo nor Officer Burrow is a medical provider. Nor do they dispute that a nurse and a physician

assistant examined and treated the plaintiff’s injury to his knee shortly after he incurred the

injury at 9:45 a.m. on April 4, 2017. The physician assistant prescribed pain medication,

crutches, and ice, instructed a nurse to wrap the plaintiff’s knee in an ace bandage, and referred

the plaintiff for an x-ray of his left knee. The plaintiff did not undergo x-rays of his knee until

the morning of April 5, 2017.

       The plaintiff contends that between 4:30 p.m. and 5:00 p.m. on April 4, 2017, he spoke to

Officer Olivo and requested that she call the medical department because he was experiencing

pain in the knee that he had injured earlier that day. At another point during that evening or


                                                 12
        Case 3:18-cv-01432-MPS Document 45 Filed 08/19/20 Page 13 of 18



night, the plaintiff requested that Officer Burrow contact the medical department. The plaintiff

states that he spent the whole night in pain and could not sleep. He describes the pain as the

worst pain that he has ever felt in his life.

        The plaintiff concedes, and his medical records reflect, that he was seen by a nurse during

the morning of April 5, 2017 in response to his complaints of left knee pain and that he

underwent x-rays of his left knee at 9:20 a.m. He does not allege that he sought pain medication

at that time. The x-rays documented a fracture of his left patella. At approximately 10:20 a.m.,

officers transported the plaintiff to UCONN for treatment pursuant to an order of a medical

provider at MacDougall-Walker. Thus, at most, the plaintiff was not examined or provided

treatment in response to his complaints of pain from 4:30 p.m. on April 4, 2017 to 9:20 a.m. on

April 5, 2017, a period of 17 hours.

        The defendants argue that the period of delay was not prolonged and that there are no

facts or evidence to suggest that the delay exacerbated the fracture to the plaintiff’s patella or

caused him to suffer any other adverse medical consequences. The plaintiff’s medical records

demonstrate that no complications arose during the surgical procedure to repair his fractured

patella or during the few days that he remained at UCONN as he recovered from the procedure.

See Compl. at 51, 54, 65-66. A physician discharged the plaintiff from UCONN on April 7,

2017 to MacDougall-Walker in good condition and provided a specific post-operative plan to

assist in the plaintiff’s full recovery from the surgical procedure. Id. at 65-66.

        Although the plaintiff’s injury was subsequently diagnosed as a patellar fracture, there

are no facts or evidence to suggest that it was a potentially life-threatening or fast-degenerating

condition. Furthermore, the plaintiff’s exposure to pain from the injury, although described by


                                                  13
        Case 3:18-cv-01432-MPS Document 45 Filed 08/19/20 Page 14 of 18



the plaintiff as pain unlike any that he had previously experienced, was short-term. Given these

undisputed facts, the temporary delay in the examination or treatment of the plaintiff by a

medical staff member during the night of April 4, 2017 and the early morning hours of April 5,

2017 does not meet the objective, seriousness component of the Eighth Amendment standard.

See, e.g., Matthews v. New York State Dep't of Corr. & Cmty. Supervision, No. 9:17-CV-00503,

2020 WL 1030647, at *10 (N.D.N.Y. Mar. 3, 2020) (“Matthews does not assert that the [12-day]

delay in providing him with his diabetes medication involved a life-threatening situation,

exacerbated his diabetes, caused him prolonged pain or discomfort, or that the delay was likely

to cause serious illness and needless suffering in the future.”); Darby v. New York City Health &

Hosps. Corp., No. 18-cv-2869 (BMC)(VMS), 2019 WL 1994490, at *4–5 (E.D.N.Y. May 6,

2019) (“The key as to either gap of time is not that plaintiff experienced pain for a longer amount

of time that he might have otherwise because of these two periods of two-month delays, it is

whether the facts of those delays, standing alone, can plausibly be said to have created an

unreasonable risk to plaintiff’s future health, which plaintiff has not alleged.”), appeal pending,

No. 19-2084 (2d Cir. July 2, 2019); Fernandini v. United States, 15 Civ. 3843, 2017 WL

3208587, at *9 (S.D.N.Y. July 26, 2017) (“The allegations in the [complaint] do not suggest that

the three-day delay in receiving medical treatment was ‘needlessly prolonged.’ While the Court

accepts as true that Plaintiff felt pain from the bite, and that he experienced ‘a burning sensation

and numbness radiating up his arm and down to his hand,’ nothing in the [complaint] suggests

that the three-day wait time caused ‘chronic and substantial pain’ or worsened Plaintiff's

condition.”); Ferguson v. Cai, No. 11-cv-6181, 2012 WL 2865474, at *4 (S.D.N.Y. Jul 12, 2012)

(blindness, pain, and leg swelling experienced by inmate over at least eight-hour period due to


                                                 14
        Case 3:18-cv-01432-MPS Document 45 Filed 08/19/20 Page 15 of 18



officer’s failure to escort inmate to medical clinic to receive dose of insulin not objectively

serious because symptoms were neither prolonged or extreme and delay did not cause underlying

diabetes condition to worsen or “materially alter the way in which his disease . . . affected”

inmate in the future); Rodriguez v. Mercado, No. 00 Civ. 8588 (JSRFM), 2002 WL 1997885, *6-

7, 24 (S.D.N.Y. Aug. 28, 2002) (no serious injury where plaintiff claimed that excessive force

caused bruising and headaches, was given Tylenol several hours later and saw doctor next day).

               2.      Subjective Component

       Defendants Olivo and Burrow argue, in addition, that they were not deliberately

indifferent to the plaintiff’s request to be seen by someone in the medical department. As

indicated above, it is undisputed that neither Officer Olivo nor Officer Burrow was involved in

the treatment provided to the plaintiff immediately after he injured his knee during the morning

of April 4, 2017, including pain medication, ice, crutches and an ace bandage, or the decision not

to immediately arrange for him to undergo an x-ray of his knee.

       Officer Olivo avers that during the evening of April 4, 2017, she contacted the medical

department in response to the plaintiff’s complaint that he was experiencing pain in his leg.

Defs.’ L.R. 56(a)1, Attach. A, Olivo Aff. ¶¶ 4-5. She learned that the plaintiff had been treated

for his knee injury earlier that day and that the medical department would not be providing

further treatment to him that evening. Id. ¶ 5. She related this information to the plaintiff. Id.

The plaintiff contends that he did not see Officer Olivo contact the medical department in

response to his request and suggests that the telephone call log that is maintained by the control

officer on every shift would show that Officer Olivo did not make a call to the medical

department on his behalf on the evening of April 4, 2017. Pl.’s Mem. Opp’n Mot. Summ. J.,


                                                 15
        Case 3:18-cv-01432-MPS Document 45 Filed 08/19/20 Page 16 of 18



[ECF No. 42], at 2. The plaintiff has not, however, submitted a copy of this log to support his

contention, despite having received an opportunity to request this document during the discovery

process. He has offered no other admissible evidence to contradict Officer Olivo’s affidavit.

       Officer Burrow avers that she was tasked as the rover in the plaintiff’s unit on the

evening of April 4, 2017, and that her primary duty was to conduct tours of the unit. Defs.’ L.R.

56(a)1, Attach. A, Burrow Aff. ¶ 4. As a rover, she was not responsible for contacting the

medical department directly on behalf of inmates. Id. That responsibility belonged to the

control officer assigned to the unit. Id. ¶ 6. Officer Burrow avers that she does not remember

that the plaintiff asked her to contact the medical department that evening. Id. ¶ 5. Furthermore,

if in fact the plaintiff had contacted her about his injury, she would have referred his request to

the control officer. Id. ¶ 6. The plaintiff states that he “upheld” the video footage of the evening

of April 4, 2017 and suggests that the video footage would show that he stopped Officer Burrow

as she was performing her “count” of the inmates in the housing unit that evening or night. Pl.’s

Mem. Opp’n Mot. Summ. J., [ECF No. 42], at 1-2. The plaintiff has not submitted that video

footage in opposition to the motion for summary judgment. Thus, the plaintiff has offered no

admissible evidence to contradict the affidavit of Officer Burrow regarding her responsibilities,

as a rover during the evening and night of April 4, 2017, and what action she would have taken

in response to any request to be seen by a medical provider that he may have made to her.

       Construing the evidence and the reasonable inferences to be drawn from the evidence,

including the allegations in the verified complaint, in the light most favorable to the plaintiff, as

required on summary judgment, I find that the plaintiff has not raised a genuine dispute of

material fact to demonstrate that Officer Burrow or Officer Olivo were aware of and recklessly


                                                  16
        Case 3:18-cv-01432-MPS Document 45 Filed 08/19/20 Page 17 of 18



or consciously disregarded “a substantial risk of serious harm” to his health in responding to his

complaints of pain in his knee during the evening and night of April 4, 2017. Hill, 657 F.3d at

122, see also Salahuddin v. Goord, 467 F.3d 263, 280 (2d Cir. 2006) (“[R]ecklessness entails

more than mere negligence; the risk of harm must be substantial and the official's actions more

than merely negligent.”) (citations omitted). Accordingly, no reasonable jury could find that

either Officer Burrow or Officer Olivo possessed the culpable state of mind necessary to satisfy

the subjective component of the Eighth Amendment standard. Id. (“Subjectively, the official

charged with deliberate indifference must act with a sufficiently culpable state of mind.) (internal

quotation marks and citation omitted).

       The defendants have demonstrated the absence of a genuine dispute as to any material

fact related to the objective element and the absence of a genuine dispute as to any material fact

related to the subjective element of the Eighth Amendment deprivation of medical treatment

claim asserted against them and that they are entitled to judgment as a matter of law.

Accordingly, the motion for summary judgment is granted on the ground that neither Officer

Olivo, nor Officer Burrow was deliberately indifferent to the plaintiff’s requests to be seen by a

staff member in the medical department to address his complaints of pain in his left knee made

during the evening and night of April 4, 2017.

IV.    Conclusion

       The Clerk is directed to edit the docket to reflect that: the plaintiff’s middle name is

spelled Johnnell, Correctional Officer Olivo’s last name is spelled Olivo, and Correctional

Officer Burrow’s last name is spelled Burrow. The plaintiff’s Motion to Compel, [ECF No. 43]

is DENIED and the Motion for Summary Judgment filed by Officers Olivo and Burrow, [ECF


                                                 17
        Case 3:18-cv-01432-MPS Document 45 Filed 08/19/20 Page 18 of 18



No. 34], is GRANTED. The Clerk is directed to enter judgment for the defendants and close

this case.

        SO ORDERED at Hartford, Connecticut this 19th day of August, 2020.

                                          ______________________________
                                          Michael P. Shea
                                          United States District Judge




                                             18
